Citation Nr: 0613446	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for a respiratory/sleep 
disability, to include as due to undiagnosed illness.

3.  Entitlement to an increased disability rating for a 
thoracic spine disability, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for a right 
ankle disability, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased disability rating for a left 
ankle disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1990 and from January 1991 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  Jurisdiction over the claims folder was subsequently 
transferred to the RO in Buffalo, New York.

The Board notes that the veteran submitted additional medical 
evidence after the May 2004 supplemental statement of the 
case was issued, but included waivers of initial RO 
consideration of such evidence.


FINDINGS OF FACT

1.  The veteran's skin symptomatology has been medically 
attributed to dermatitis and eczema, which were not present 
in service and are not etiologically related to service.

2.  The veteran's respiratory/sleep symptomatology has been 
medically attributed to atopy with asthma, which was not 
present in service and is not etiologically related to 
service.

3.  The veteran's thoracic spine disability is manifested by 
flexion to 10 degrees, combined thoracolumbar flexion to 95 
degrees, and combined range of motion of the thoracolumbar 
spine to 155 degrees.

4.  The veteran's right ankle disability is manifested by 
moderate limitation of motion.

5.  The veteran's left ankle disability is manifested by 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  A respiratory/sleep disability was not incurred in or 
aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  The criteria for a disability rating higher than 10 
percent for a thoracic spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5288, 5291 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5237 (2005).

4.  The criteria for a disability rating higher than 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2005).

5.  The criteria for a disability rating higher than 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin 
disability and for a respiratory/sleep disability.  He is 
also seeking increased disability ratings for his service-
connected thoracic spine disability and right and left ankle 
disabilities.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, and to include specific information on Persian 
Gulf War claims, by two letters, both mailed in February 
2002, prior to the initial adjudication of the claims.  
Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the service connection claims, or an 
effective date for the increased rating claims, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

As explained below, the Board has determined that service 
connection is not warranted for the veteran's skin disability 
and respiratory/sleep disability.  Consequently, no 
disability rating or effective date will be assigned.  The 
Board has also determined that increased ratings are not 
warranted for the veteran's thoracic spine and right and left 
ankle disabilities.  Consequently no effective dates will be 
assigned.  Therefore, the failure to provide notice with 
respect to those elements is no more than harmless error.  

Accordingly, the Board will address the merits of the claims.  




Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005)

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

With respect to the veteran's principal contention, that his 
skin disorder and respiratory/sleep disorder are related to 
his service in the Persian Gulf, the Board notes that the 
veteran in fact has diagnoses to account for both claims.  
The veteran's skin disorder was diagnosed by a VA physician 
in March 2001 as dermatitis.  This diagnosis was confirmed on 
VA dermatology consultation in October 2001, with an added 
diagnosis of eczema.  A private consultation by W.W.H, M.D. 
dated in April 2004, shows a diagnosis of dyshidrosis of the 
hands and feet.

The veteran's respiratory and sleep disorder was diagnosed on 
pulmonary consultation in May 2001 as atopy with asthma and 
possible sleep apnea.  This diagnosis was confirmed by the 
December 2002 VA Chronic Fatigue Syndrome examiner.  In other 
words, the veteran's skin disorder and respiratory/sleep 
disorders may not be characterized as being the result of an 
undiagnosed illness because there are in fact diagnoses.  

While the record contains an opinion by private physician 
M.M., M.D. that includes a diagnosis of "chronic pain with 
fatigue," this appears to be based on the veteran's 
statements rather than on any particular clinical findings.  
M.M. completed only a basic physical examination and reported 
that the veteran is "currently disabled from the Military 
apparently for fatigue[...]"  

The Board finds that M.M.'s reference to chronic fatigue is 
not particularly persuasive in light of his statement clearly 
attributing such diagnosis to the veteran's self-reported 
history.  Most important in the Board's view is that M.M. did 
not discuss whether the veteran's symptoms of fatigue might 
be attributed to a known diagnosis rather than chronic 
fatigue.  Indeed, he noted that the veteran has been 
diagnosed with asthma but did not discuss whether this might 
account for the veteran's fatigue.  By contrast, the veteran 
was afforded a VA Chronic Fatigue Syndrome examination in 
December 2002.  The VA examiner discussed both possibilities 
and concluded that diagnoses of dermatitis, eczema, and atopy 
with asthma were supported, with a possible diagnosis of 
sleep apnea; however, according to the examiner, the criteria 
for a diagnosis of chronic fatigue syndrome were not met.  
Based on the examiner's more thorough analysis and discussion 
of the issue, her better informed discussion of the veteran's 
medical history, and her more conclusive statements with 
respect to diagnosis, the Board finds the December 2002 
opinion to be the more persuasive than that of M.M., and 
adopts its conclusions.  

The Board notes that a May 2001 pulmonary consultation 
included the examiner's notation that an overnight sleep 
study was needed to clear up any doubts with respect to a 
diagnosis of sleep apnea.  The December 2002 VA examiner 
reviewed the veteran's records and noted that he was 
scheduled for such a study in February 2002, but cancelled 
his appointment.  A later note shows that he was rescheduled 
for a follow-up in November 2002 but failed to report.  While 
VA has a duty to conduct a thorough and informed examination, 
particularly where a physician has recommended additional 
evaluation, the veteran has a duty to cooperate with VA in 
the development of his claim, and such duty includes 
reporting for examinations that are scheduled for him.  In 
any event, the lack of confirmation with respect to sleep 
apnea does not change the outcome of the appeal.  The veteran 
has a confirmed diagnosis of asthma to which his respiratory 
and sleep symptoms have been attributed.  

The primary evidence in support of the veteran's undiagnosed 
illness claims comes from his own contentions.  However, it 
is now well established that although he is competent to 
report on his symptoms, as a lay person without medical 
training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the veteran's service 
medical records are silent as to any skin or respiratory 
disease or injury.  The report of medical examination at 
separation in May 1991 shows normal findings for the skin, 
lungs and chest, and indeed, for all systems examined.  The 
veteran reported no skin diseases and no asthma on the report 
of medical history.  While he did report a history of hay 
fever, this condition is not currently diagnosed.  He also 
completed a Southwest Asia demobilization questionnaire in 
May 1991 in which he answered "NONE" to the question what 
diseases or injuries did you have while in the Southwest Asia 
region, and specifically indicated that he had no rash, skin 
infections or sores.  

With respect to medical nexus, while the opinion of M.M. 
includes the statement that the veteran is "currently 
disabled from the Military apparently for fatigue[...]", the 
Board finds that this falls short in terms of conclusiveness 
and probative value.  The statement is an obvious recitation 
of the veteran's account and is not presented as a medical 
opinion at all.  Information which is simply recorded by a 
medical examiner, unenhanced by any medical comment by the 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
addition, the record contains no other medical evidence of a 
nexus between the claimed disabilities and the veteran's 
military service.

In view of the medical evidence demonstrating that the 
claimed disabilities are due to diagnosed disorders and the 
absence of medical evidence of the claimed disabilities in 
service or medical evidence of a nexus between the claimed 
disabilities and the veteran's military service, the Board 
must conclude that the preponderance of the evidence is 
against the claims.




Higher Ratings

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Thoracic Spine Disability

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).

Since the veteran filed his claim in November 2001, VA has 
revised the regulations pertaining to disorders of the spine.  
The revision became effective on September 26, 2003.  

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The revised version of the rating schedule provides that 
thoracic and lumbar range of motion is to be considered 
together.  A 10 percent rating is assigned where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or where combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or where there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

On VA examination in January 2003, the veteran's thoracic 
range of motion was from 0 degrees extension to 10 degrees 
flexion.  His lumbar range of motion was from 10 degrees 
extension to 85 degrees forward flexion.  Lateral flexion was 
20 degrees bilaterally and lateral rotation was 20 degrees 
bilaterally.  

Thus, the combined thoracolumbar flexion was 85 degrees, 
placing the veteran's symptomatology squarely within the 
range contemplated for a 10 percent rating.  

The rating schedule also provides for consideration of 
combined range of motion.  This is defined as the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The veteran's combined 
range of motion of the thoracolumbar spine is 155 degrees, 
also placing it squarely within the range contemplated for a 
10 percent rating.  

With respect to the DeLuca factors, the veteran's thoracic 
pain does not appear to be associated with motion of the 
spine but with palpation, a marked tenderness, as described 
by the January 2003 examiner.  Straight leg raising was 
accomplished to 80 degrees bilaterally without discomfort.  
The veteran could bend at the waist without difficulty.  He 
was noted to walk without a limp and he stated that he had no 
difficulty walking, but had difficulty with sedentary 
activity such as sitting or traveling in a car for a long 
period of time.  

While the January 2003 examiner noted that the examination 
was conducted during a quiescent period, and that the 
veteran's condition was subject to flare-ups, there is no 
basis in the record for the Board to award a higher rating 
based on additional functional impairment during such flare-
ups.  There is no objective evidence to confirm the extent of 
additional impairment, if any, during such flare-ups, or 
their frequency or duration.  

Accordingly, when all pertinent disability factors are 
considered, the Board must never the less conclude that the 
disability does not warrant a higher rating under the revised 
criteria.  As noted above, the presence of ankylosis is 
required for an evaluation in excess of 10 percent under the 
former criteria.  The veteran clearly retains useful motion 
of the thoracic spine so a higher rating is not in order 
under the former criteria.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

The Board has considered whether a remand is necessary to 
evaluate the veteran during a period of flare-up; however, 
the Board finds that such a remand is not necessary in this 
case as there is no medically established history of flare-
ups, and there is no indication from the record as to how 
likely such a flare-up is to occur.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) [if there is a medically 
established history of recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during a period of flare-up of 
disability is required].  Under such circumstances, a remand 
is not reasonably likely to benefit the veteran, but would 
only further delay a resolution to this issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


Disabilities of the Right and Left Ankles

The veteran is seeking increased initial ratings for his 
service-connected right and left ankle disabilities.  The 
veteran is currently assigned a 10 percent disability rating 
for each ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides that limitation of an ankle warrants a 10 
percent rating if it is moderate or a 20 percent rating if it 
is marked.  

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  

The most recent evaluation of the veteran's ankles comes from 
a January 2003 VA examination.  The examiner noted range of 
dorsiflexion to 5 degrees, bilaterally, and range of plantar 
flexion to 30 degrees, bilaterally.  

Normal dorsiflexion of the ankle is from 0 to 20 degrees.  
Normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2005).

While the veteran's range of dorsiflexion is less than 50 
percent of normal, his range of plantar flexion exceeds 50 
percent of normal.  When considered together, these results 
would approximate moderate overall limitation of ankle 
motion, but would not more nearly approximate marked 
limitation.  

Other evidence confirms this finding.  On examination in 
August 2004, M.M. found no effusion or deformity of the 
ankles.  Reflexes and muscle strength of the lower 
extremities were symmetrical.  The only symptomatology noted 
by the January 2003 examiner was a slight tenderness on 
palpation.  The veteran had no difficulty walking, and 
stability of both ankles was good.  

Based on the objective evidence pertinent to the period on 
appeal, the Board can discern no basis on which to conclude 
that the veteran's right or left ankle demonstrates such 
symptomatology as can be considered more than moderate in 
degree, as is required for a higher rating.  There is no 
objective evidence of additional functional impairment due to 
pain, weakness, excess fatigue, or incoordination, nor is 
there objective evidence of additional functional impairment 
during flare ups or on repeated use

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected right and left ankle 
disabilities.  



Other Considerations

The Board has considered whether staged ratings are 
appropriate for any portion of the period on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
medical evidence and the veteran's contentions have not 
changed appreciably during the period on appeal.  
Specifically, there is no basis to assign a rating higher 
than 10 percent for either ankle or for the thoracic spine 
during any portion of the period under consideration.   

The Board has also considered whether there is any other 
schedular basis for granting the veteran's appeal but has 
found none.  In addition, the Board has considered whether 
this case should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record reflects that the veteran has not 
required frequent hospitalizations for his spine or ankle 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disability is denied.

Service connection for a respiratory/sleep disability is 
denied.

A rating higher than 10 percent for a thoracic spine 
disability is denied.

A rating higher than 10 percent for a right ankle disability 
is denied.

A rating higher than 10 percent for a left ankle disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


